DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 9/29/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26, 29-32 and 34-40 are rejected under 35 U.S.C. 103 as being unpatentable over USPAP 2012/0266555 to Cappelle in view of USPN 5,084,501 to Drout, USPN 4,923,658 to Hover, USPN 4,794,020 to Lussi, and/or USPAP 2007/0293646 to Gosse.



Claims 21, 29, 31 and 34-40, Cappelle discloses a method for manufacturing floor panels, the floor panels having a thickness of 2 millimeters to 6 millimeters and comprising a substrate and a decor provided thereon, the material of the substrate consisting of thermoplastic material (PVC) and filler material, and wherein the method comprises at least the following steps: a step of providing a first solid substrate layer, wherein said substrate layer comprises said thermoplastic material and filler material; providing said decor by directly printing the substrate; and liquidly applying a lacquer layer on the decor (see entire document including [0001]-[0003], [0033]-[0035], [0049], [0055] and [0141]-[0147]). Cappelle discloses that a plasticizer is optional and that the amount of added plasticizer is a known result effective variable [0049]. Therefore, Cappelle either teaches the claimed amount of plasticizer (e.g. 0%) or it would have been obvious to one having ordinary skill in the art to vary the amount of plasticizer, such as from 0% to 5%, based on the desired level of PVC softness. 
Cappelle discloses the presence of fillers [0033] but does not appear to mention a specific amount of fillers. Drout discloses that it is known in the art to include 60-95 percent by weight fillers, such as limestone, to reduce costs and/or improve wear resistance (see entire document including column 2, lines 26-34, column 3, lines 49-55 and claim 1). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include 60-95 percent by weight fillers, such as limestone, to reduce costs and/or improve wear resistance and because it is within the general skill of a worker in the art to select a filler amount on the desired floor panel characteristics. It is noted that Drout also discloses that plasticizer is optional (column 2, lines 52-59).
Cappelle does not appear to specifically mention forming the substrate by extrusion but Hover discloses that it is known in the art to construct a substrate by means of extrusion (column 1, lines 22-41). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the substrate from any suitable method, such as extrusion, based on available equipment and because it is within the general skill of a worker in the art to select a known manufacturing method.
Cappelle does not appear to specifically mention hardening the lacquer layer by UV light but the Office takes official notice (now admitted prior art) that it is conventional in the art to cure a lacquer layer and that UV light curing is well-known in the art. Therefore, it would have been obvious to one having ordinary skill in the art to cure the lacquer layer with UV light motivated by a desire to harden the protective lacquer layer. 
Claim 22, the lacquer layer further comprises wear-resistant particles [0146]. 
Claims 23 and 31, the wear-resistant particles are corundum particles [0146]. 
Claims 24, 25 and 31, Cappelle does not appear to explicitly mention the K-value of the PVC but Lussi and Hover each disclose that it is known in the art to use PVC having a K-value of 80 or lower with Lussi specifically mentioning a PVC K-value of 65 (see entire documents including column 4, line 17 through column 5, line 62 and the Examples of Lussi and the claims of Hover). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use PVC having a K-value of less than 80, such as 65, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.
Claims 26 and 32, the material of said substrate further comprises a phthalate plasticizer [0050]. The Office takes official notice (now admitted prior art) that DINP (Disononyl phthalate) is a common and therefore obvious phthalate plasticizer. Plus, Gosse discloses that it is known in the art to use DINCH plasticizer [0059]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include any desired plasticizer in any desired amount, such as claimed, because it has been held to be within the general skill of a worker in the art to select a known plasticizer and amount on the basis of its suitability and desired characteristics.
Claim 30, the substrate extends at both sides of a glass fiber cloth (Figure 15 and [0141]-[0147]). 
Claim 31, Cappelle discloses a step of forming coupling means in said material of said substrate by means of a milling treatment  with rotating tools [0180]. Cappelle does not appear to mention a specific amount of plasticizer but does disclose that that the amount of plasticizer is a result effective variable [0049]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the floor panel with any suitable amount of plasticizer, such as claimed, based on the desired suppleness. 
Response to Arguments
Applicant's arguments filed 9/29/2022 have been fully considered but they are either moot in view of the new grounds of rejection or not persuasive.
The applicant asserts that the applied prior art fails to teach or suggest the claimed amount of plasticizer. The examiner respectfully disagrees. Cappelle discloses that a plasticizer is optional and that the amount of added plasticizer is a known result effective variable [0049]. Therefore, Cappelle either teaches the claimed amount of plasticizer (e.g. 0%) or it would have been obvious to one having ordinary skill in the art to vary the amount of plasticizer, such as from 0% to 5%, based on the desired level of PVC softness.
The applicant also asserts that the applied prior art fails to teach or suggest extruding the substrate. The examiner respectfully disagrees. Cappelle does not appear to specifically mention forming the substrate by extrusion but Hover discloses that it is known in the art to construct a substrate by means of extrusion (column 1, lines 22-41). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the substrate from any suitable method, such as extrusion, based on available equipment and because it is within the general skill of a worker in the art to select a known manufacturing method.
The applicant also asserts that the applied prior art fails to teach or suggest providing the décor by directly printing the substrate because a top layer of Cappelle is printed with the décor [0144]. Applicant’s argument is not persuasive because the top layer may be considered part of the substrate. Cappelle discloses that the substrate may comprise more than one layer [0121] and that the top layer may comprise the same material as the substrate material [0032]. 
In response to applicant’s argument that a highly filled PVC cannot be made soft, it is noted that Lavallee teaches that even a highly filled PVC may be used to construct soft vinyl flooring (paragraph bridging columns 2 and 3). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541. The examiner can normally be reached Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789